Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

SECURITIES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
entered into as of December 15, 2016, by and among MFP Partners, L.P. (“MFP”),
Franklin Mutual Advisers, LLC, as investment manager on behalf of certain funds
and accounts listed on Annex A to the Securities Purchase Agreement (such funds
and accounts being, “Franklin” and, together with MFP, the “Investors”), and
GulfMark Offshore, Inc. (the “Company” and, together with the Investors, the
“Parties”).

 

RECITALS

 

A.     The Investors and the Company are parties to that certain Securities
Purchase Agreement dated as of November 23, 2016 (as amended by this Amendment
No. 1, the “Securities Purchase Agreement”); and

 

B.     The parties to the Securities Purchase Agreement now desire to amend the
Securities Purchase Agreement by amending and restating Section 5.5(c) of the
Securities Purchase Agreement, as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the promises and mutual covenants
herein contained and for other good and valuable consideration, the parties
hereto agree as follows:

 

 

1.

Amendment.

 

1.1     The Investors and the Company hereby agree that the Agreement is hereby
amended effective as of the date hereof by amending and restating Section 5.5(c)
in its entirety and substituting in its place the following:

 

In addition and without limitation to the foregoing, the Investors hereby
commit, on the terms and subject to the conditions described below, severally
and not jointly and severally, to provide (directly and/or through one of more
Affiliates) financing comprising $100,000,000 of Term Loans (in the aggregate)
and a $115,000,000 Revolving Credit Facility (in the aggregate) (collectively,
the “Committed Financing”). MFP’s several commitments in respect of the
Committed Financing shall equal $25,000,000 of such Term Loans and $57,500,000
of such Revolving Credit Facility. Franklin’s commitments in respect of the
Committed Financing shall equal $75,000,000 of such Term Loans and $57,500,000
of such Revolving Credit Facility. The Term Loans shall be advanced on the terms
and conditions contained in the draft term loan Credit Agreement dated as of
November 23, 2016 (the “Term Credit Agreement”) with such additions or
alterations thereto as are (i) reasonably acceptable to each of the Parties and
necessary to reflect the customary advice of maritime counsel, (ii) reasonably
acceptable to each of the Parties and required by any institution engaged to act
as Administrative Agent and/or Collateral Agent thereunder, or (iii) otherwise
agreed among the Parties (clauses (i), (ii) and (iii) collectively, the
“Documentation Principles”), but subject to the revised terms set forth on
Exhibit F hereto. The Revolving Facility shall be made available on the terms
and conditions contained in the draft Credit Agreement dated as of November 23,
2016 (the “Revolving Credit Agreement”) subject to the Documentation Principles,
but subject to the revised terms set forth on Exhibit F hereto. The Investors’
commitments under this Section are subject to the satisfaction (or waiver by the
Investors), on or before the Closing Date, of the conditions set forth in
Section 4.1 (other than Section 4.1(o)) and those conditions set forth in
Article IV of each of the Term Credit Agreement and the Revolving Credit
Agreement that are, in each case, required to be satisfied or waived on or
before the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

 

1.2     The Investors and the Company hereby agree that the Agreement is hereby
amended effective as of the date hereof by attaching Exhibit A hereto to the
Agreement as Exhibit F.

 

 

2.

Defined Terms.

 

All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.

 

 

3.

Counterparts.

 

This Amendment may be executed in any number of counterparts and by any party
hereto on a separate counterpart, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same instrument.

 

 

4.

Agreement in Full Force and Effect.

 

Other than as expressly provided in this Amendment, all provisions in the
Securities Purchase Agreement shall remain unchanged and in full force and
effect.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

COMPANY:

 

        GULFMARK OFFSHORE, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Cindy M. Muller

 

 

 

Name: 

Cindy M. Muller

 

    Title: 

Senior Vice President, General

Counsel, Corporate Secretary

 

 

 

 
 

--------------------------------------------------------------------------------

 

 







 

INVESTORS:

 

        MFP PARTNERS, L.P.  

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy E. Ladin

 

 

 

Name: 

Timothy E. Ladin

 

    Title:  General Counsel  



 

  







 

FRANKLIN MUTUAL ADVISERS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Shawn Tumulty

 

 

 

Name: 

Shawn Tumutly

 

    Title:  Vice President  



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXHIBIT F

 

Revised terms of the Revolving Credit Agreement

 

 

1.

The initial aggregate amount of the revolving lenders’ commitments will be
increased from $100,000,000 to $115,000,000.

 

 

2.

Provision shall be made for the payment, on the closing date, of a 3% commitment
fee in respect of the increase in the revolving commitments.

 

 

3.

The definition of “Maturity Date” will be amended to provide for a third
extension, at the borrowers’ option, from two years to thirty months.

 

 

4.

The extension fee payable on the second extension of the Maturity Date will be
reduced from 5% to 3% and a third extension fee, of 5%, will be payable on the
third extension of the Maturity Date described above.

 

 

5.

The increase in the interest margin from 6% to 7% will occur on the twenty-four
month anniversary of the closing date (rather than the eighteen-month
anniversary).

 

 

6.

The minimum liquidity covenant will be increased from $25,000,000 to $32,500,000
for the fiscal quarter ending September 30, 2013 and again to $40,000,000 for
the fiscal quarter ending December 31, 2017 and for each fiscal quarter
thereafter.

 

Revised terms of the Term Credit Agreement

 

1.     Until all commitments under the Revolving Credit Agreement have been
terminated and all amounts outstanding thereunder have been paid in full, the
minimum liquidity covenant will be increased from $25,000,000 to $32,500,000 for
the fiscal quarter ending September 30, 2013 and again to $40,000,000 for the
fiscal quarter ending December 31, 2017 and for each fiscal quarter thereafter.

 

 

 